Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant’s Continuation filed on 2/01/2022.
Claims 1-20 are pending for this examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/01/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Non-Statutory Obvious-Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,263,145 (parent application s/n 16/556,711). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of instant Application, respectively contains every element of claims 1-19 of U.S. Patent No. 11,263,145 (parent application s/n 16/556,711), as listed below:
Claims
Instant Application
Claims
U.S. Patent No. 11,263,145 (parent application s/n 16/556,711)
Independent Claim 1
A method comprising: 

receiving, at a vector processor, a request to store data; 

performing, by the vector processor, one or more transforms on the data; and 

directly instructing, by the vector processor, one or more storage devices to store the data; 

wherein performing one or more transforms on the data comprises: 

erasure encoding the data to generate n data fragments configured such that any m data fragments are recoverable using k data fragments, where n = m + k; and 

wherein directly instructing one or more storage devices to store the data comprises: 

directly instructing the one or more storage devices to store the plurality of data fragments.
Independent Claim 1
A method comprising: 

receiving, at a vector processor, a request to store data; 

performing, by the vector processor, one or more transforms on the data; and 

directly instructing, by the vector processor, one or more storage devices to store the data; 

wherein performing one or more transforms on the data comprises: 

erasure encoding the data to generate n data fragments configured such that any k of the data fragments are usable to regenerate the data, where k is less than n; and 

identifying one or more plugins configured to be used for the one or more transforms; and 

wherein directly instructing one or more storage devices to store the data comprises: 

directly instructing the one or more storage devices to store the plurality of data fragments.
Analysis 
Examiner points out that the instant claims are a narrower variant of the claims of U.S. Patent No. 11,263,145 (parent application s/n 16/556,711), where the instant claims have n = m + k, meaning that every m data fragment will always have a recoverable k data fragment to generate the n erasure encoded data fragments, whereas the claims of U.S. Patent No. 11,263,145 (parent application s/n 16/556,711) only indicate that the n erasure encoded data fragments have k data fragments to regenerate data which does not necessarily need to be in a one to one relationship with data fragments.  Examiner also points out that U.S. Patent No. 11,263,145 (parent application s/n 16/556,711) also includes limitations of identifying plugins configure for be used for the one or more transforms.  Hence, Examiner finds the instant claims to be a narrower variant of the claims of U.S. Patent No. 11,263,145 (parent application s/n 16/556,711).
Independent Claim 11
A method comprising: 

receiving, at a vector processor, a request to retrieve data; 

directly instructing one or more storage devices to retrieve a plurality of data fragments associated with the data from the one or more storage devices; and 

performing, by the vector processor, one or more transforms on the data fragments to obtain the data; 

wherein the plurality of data fragments comprises at least k data fragments among n erasure encoded data fragments, where any m data fragments are recoverable using k data fragments, and n = m +k; and 

wherein performing one or more transforms on the data fragments to obtain the data comprises: 

erasure decoding at least k data fragments to generate the data.
Independent Claim 11
A method comprising: 

receiving, at a vector processor, a request to retrieve data; 

directly instructing one or more storage devices to retrieve a plurality of data fragments associated with the data from the one or more storage devices; and 

performing, by the vector processor, one or more transforms on the data fragments to obtain the data;

wherein the plurality of data fragments comprises at least k data fragments among n erasure encoded data fragments, where any k of the data fragments are usable to regenerate the data, and k is less than n; 

wherein performing one or more transforms on the data fragments to obtain the data comprises: 

erasure decoding at least k data fragments to generate the data; and 

wherein performing one or more transforms on the data fragments comprises: 

identifying one or more plugins configured to be used for the one or more transforms.
Analysis 
Examiner points out that the instant claims are a narrower variant of the claims of U.S. Patent No. 11,263,145 (parent application s/n 16/556,711), where the instant claims have n = m + k, meaning that every m data fragment will always have a recoverable k data fragment to generate the n erasure encoded data fragments, whereas the claims of U.S. Patent No. 11,263,145 (parent application s/n 16/556,711) only indicate that the n erasure encoded data fragments have k data fragments to regenerate data which does not necessarily need to be in a one to one relationship with data fragments.  Examiner also points out that U.S. Patent No. 11,263,145 (parent application s/n 16/556,711) also includes limitations of identifying plugins configure for be used for the one or more transforms.  Hence, Examiner finds the instant claims to be a narrower variant of the claims of U.S. Patent No. 11,263,145 (parent application s/n 16/556,711).


	Likewise, the dependent claims of the above cited independent claims carry similar limitations to each other respectively.

Allowable Subject Matter
Claims 1-20 are allowed.  

The following is a statement of reasons for the indication of allowable subject matter:  
Prior art teaches vector processors that perform data transformations, however, the prior art does not fairly teach or suggest, individually or in combination, a vector processor that performs data transformation in which the process includes the usage of erasure encoding to generate n data fragments such that any m data fragments are recoverable using k data fragments where n = m + k, and storing the plurality of data fragments to storage as claimed.  More specifically, Examiner finds that the application of a vector processor performing erasure encoding / decoding in the data transform process where the encoding / decoding of n data fragments such that any m data fragments are recoverable using k data fragments with n = m + k to be uniquely different from other systems that perform data transformations.  The prior art of record neither anticipates nor renders obvious the above recited combination.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li (US 2006/0212782) teaches a system that implements Reed-Solomon erasure resilient codes into encoding and decoding of messages to storage nodes.
Zuckerman et al. (US 7,822,856) teaches a system for pushing and pulling data fragments that are erasure-coded and can be used for regenerate / reconstruct the segments.
Franklin et al. (US 9,158,927) teaches a system that implements erasure encoding of data.
Danilov et al. (US 10,152,376) teaches a storage system that implements erasure encoding, along with data fragment recovery.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SUN whose telephone number is (571)270-1724.  The examiner can normally be reached on Monday-Friday 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL SUN/Primary Examiner, Art Unit 2183